DETAILED ACTION
Priority
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 16 are rejected under 35 U.S.C. 101 because: the claimed inventions are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “use” claims (without any process steps) are not proper process claims – see MPEP 2173.05(q).

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim is drawn to the use of an epoxy resin system “for the production of” various materials/products.  The scope of the claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced – see MPEP 2173.05(q).

Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (see claim 14).  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.
Claims 1-15 are objected to because of the following informalities: 
Regarding claims 1-15, claim 1 concludes with multiple periods.  Claims 2-15 are objected to because they are dependent from claim 1.  
Further regarding claim 12, claim 12 should refer to: at least one diglycidyl ether of a dihydric phenol of the following structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom et al. (US Pat. No. 2,853,467).
Claims 1, 8-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bloom et al. (US Pat. No. 2,853,467).
Regarding claim 1, 8-12, 14, and 16, Bloom et al. disclose: (1) an epoxy resin system (column 1, lines 15-17; Example 1 in column 5, lines 35-46; Example IV in column 5, lines 65-71) comprising an epoxy resin (Examples I & IV; see also column 4, lines 1-31) and a mono-alkylated diamine (Example I: see N-methyl-p-phenylenediamine; Example IV: see N-methyl-o-phenylenediamine; see also column 2, lines 60-68);
(8) wherein the epoxy resin system comprises at least 20% by weight of the mono-alkylated diamine, based on the total weight of curing agents (Examples I & IV: see 53%);
(9) wherein the epoxy resin system further comprises a second amine selected from the group consisting of primary amines and secondary amines (Example I: see o-phenylenediamine; Example IV: see m-phenylenediamine; see also column 2, lines 50-59); (10) wherein the second amine component comprises one or more amine compounds selected from the group consisting of polyether amines, polyether polyamines, saturated aliphatic ring diamines, linear aliphatic amines, cycloaliphatic amines, polycycloaliphatic amines and aromatic amines (Example I: see o-phenylenediamine; Example IV: see m-phenylenediamine; see also column 2, lines 50-59);
(11) wherein the epoxy resin component comprises at least one glycidyl ether selected from the group of glycidyl ethers of: resorcinol, hydroquinone, bis-(4-hydroxy-3,5-difluorophenyl)-methane, 1,1 -bis-(4-hydroxyphenyl)-ethane, 2,2-bis-(4- hydroxy-3-methylphenyl)-propane, 2,2-bis-(4-hydroxy-3,5-dichlorophenyl) propane, 2,2-bis- (4-hydroxyphenyl)-propane, bis-(4-hydroxyphenyl)-methane, and any combination thereof (Examples I & IV; see also column 4, lines 1-24); 
(12) wherein the epoxy resin component comprises at least one diglycidyl ether of a dihydric phenol of the following structure:  
	
    PNG
    media_image1.png
    91
    559
    media_image1.png
    Greyscale

wherein m is 0 to 25 and R is a divalent hydrocarbon radical (Examples I & IV: EEW of 190-120 corresponds to a molecular weight of approximately 400 and the lower end of the “m” range; see also column 4, lines 1-24);
(14) a method for producing the epoxy resin system, wherein an epoxy resin is combined with the mono-alkylated diamine and optionally other components (Examples I & IV); and 
(16) use of the monoalkylated diamines as hardeners for epoxy resins (Examples I & IV).
The exemplary embodiments of Bloom et al. feature: (1) a mono-alkylated diamine of formula (1):

    PNG
    media_image2.png
    60
    453
    media_image2.png
    Greyscale

wherein Z is phenyl, a and b are 0, and Y is C1 alkyl.

Claims 1, 6-8, 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A.G. Fur Forschung Un Patentverwertung (GB 1279525 A).
Regarding claims 1, 6-8, 11, 12, 14, and 16, the GB reference discloses: (1, 6 & 7) an epoxy resin system (Claims 1-5; Example 3 on page 2, line 110 through page 3, line 7) comprising an epoxy resin (Claims 1-5; Example 3 on page 2, line 110 through page 3, line 7; see also page 2, lines 67-68; page 1, line 70 through page 2, line 6) and a mono-alkylated diamine (Claims 1-5; Example 3 on page 2, line 110 through page 3, line 7; see also page 1, lines 40-58);
(8) wherein the epoxy resin system comprises at least 20% by weight of the mono-alkylated diamine, based on the total weight of curing agents (Example 3 on page 2, line 110 through page 3, line 7: see 100%);
(11) wherein the epoxy resin component comprises at least one glycidyl ether selected from the group of glycidyl ethers of: resorcinol, hydroquinone, bis-(4-hydroxy-3,5-difluorophenyl)-methane, 1,1 -bis-(4-hydroxyphenyl)-ethane, 2,2-bis-(4- hydroxy-3-methylphenyl)-propane, 2,2-bis-(4-hydroxy-3,5-dichlorophenyl) propane, 2,2-bis- (4-hydroxyphenyl)-propane, bis-(4-hydroxyphenyl)-methane, and any combination thereof (Example 3; see also page 2, lines 67-68; page 1, lines 70-76); 
(12) wherein the epoxy resin component comprises at least one diglycidyl ether of a dihydric phenol of the following structure:  
	
    PNG
    media_image1.png
    91
    559
    media_image1.png
    Greyscale

EEW of 190 corresponds to a molecular weight of approximately 400 and the lower end of the “m” range; see also page 2, lines 67-68; page 1, lines 70-76);
(14) a method for producing the epoxy resin system, wherein an epoxy resin is combined with the mono-alkylated diamine and optionally other components (claims 1-5; Example 3); and 
(16) use of the monoalkylated diamines as hardeners for epoxy resins (claims 1-5; Example 3).  The GB reference discloses the use of n-alkyl p-xylylenediamine (1,4-) and n-alkyl m-xylylenediamine (1,3-), which correspond to: (1) a mono-alkylated diamine of formula (1):

    PNG
    media_image2.png
    60
    453
    media_image2.png
    Greyscale

wherein Z is phenyl, a and b are 1, and Y is C1 alkyl; and (6) a mono-alkylated diamine represented by the structure:  
	
    PNG
    media_image3.png
    70
    462
    media_image3.png
    Greyscale

wherein X is a phenyl; and wherein A is a C1 alkyl.  Furthermore, the n-alkyl m-xylylenediamine (1,3-) of the GB reference corresponds to: (7) mono-alkylated m-xylylenediamine represented by the structure:  332018P00215US01  
	
    PNG
    media_image4.png
    244
    483
    media_image4.png
    Greyscale

wherein A is a C1-C10 alkyl; and 
  
	
    PNG
    media_image4.png
    244
    483
    media_image4.png
    Greyscale

1 alkyl.

Claims 1-3, 8, 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (DE 10 2011 113395 A1).
Regarding claims 1-3, 8, 11, 12, 14, and 16, Wu et al. disclose: (1-3) an epoxy resin system (Abstract; claims 1-10) comprising an epoxy resin (Abstract; claims 5-10; see also paragraphs 0014-0015 & 0026) and a mono-alkylated diamine (Abstract; claims 1-10; see also paragraphs 0006-0013 & 0026);
(8) wherein the epoxy resin system comprises at least 20% by weight of the mono-alkylated diamine, based on the total weight of curing agents (paragraph 0026: see 100%);
(11) wherein the epoxy resin component comprises at least one glycidyl ether selected from the group of glycidyl ethers of: resorcinol, hydroquinone, bis-(4-hydroxy-3,5-difluorophenyl)-methane, 1,1 -bis-(4-hydroxyphenyl)-ethane, 2,2-bis-(4- hydroxy-3-methylphenyl)-propane, 2,2-bis-(4-hydroxy-3,5-dichlorophenyl) propane, 2,2-bis- (4-hydroxyphenyl)-propane, bis-(4-hydroxyphenyl)-methane, and any combination thereof (claim 7; see also paragraphs 0014-0015 & 0026); 
(12) wherein the epoxy resin component comprises at least one diglycidyl ether of a dihydric phenol of the following structure:  
	
    PNG
    media_image1.png
    91
    559
    media_image1.png
    Greyscale

wherein m is 0 to 25 and R is a divalent hydrocarbon radical (claim 7; see also paragraphs 0014-0015 & 0026: exemplary EPON 828 is a (low mw) liquid resin satisfying the lower end of the “m” range);
(14) a method for producing the epoxy resin system, wherein an epoxy resin is combined with the mono-alkylated diamine and optionally other components (Abstract; claims 5-10); and
(16) use of the monoalkylated diamines as hardeners for epoxy resins (Abstract; claims 5-10).  The teachings of Wu et al. feature: (1) a mono-alkylated diamine of formula (1):

    PNG
    media_image2.png
    60
    453
    media_image2.png
    Greyscale

wherein Z is C1 alkyl substituted cyclohexyl, a is 1, b is 0, and Y is C1-C7 alkyl; (2) a mono-alkylated diamine is represented by the structure:  
	
    PNG
    media_image5.png
    238
    470
    media_image5.png
    Greyscale

wherein each of R1, R2, R3, R4, R5, and R6 is H or CH3, n is 1; A is H and B is a C1-C7 alkyl; and (3) a mono-alkylated isophoronediamine represented by the structure:   
	
    PNG
    media_image6.png
    247
    407
    media_image6.png
    Greyscale

wherein B is a C1-C7 alkyl.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2008/0200283 A1), Larson et al. (US Pat. No. 3,285,879), and Sundholm (US Pat. No. 3,634,275).
Regarding claims 1, 4, 5, 8, 11-14, and 16, Wu et al. disclose: (1) a mono-alkylated diamine of formula (1):

    PNG
    media_image2.png
    60
    453
    media_image2.png
    Greyscale

wherein Z is selected from the group consisting of cyclohexyl, C1-C10 alkyl substituted cyclohexyl, phenyl, C1-C10 alkyl substituted phenyl, methylenebis(cyclohexyl) and C1-C10 alkyl substituted methylenebis(cyclohexyl), a and b individually are 0 or 1, and Y is C1-C10 alkyl (paragraphs 0008 & 0025: Z is methylenebis(cyclohexyl), a and b are 0, and Y is C4 alkyl; paragraphs 0009 & 0026: Z is C1 alkyl substituted methylenebis(cyclohexyl), a and b are 0, and Y is C4 alkyl);
(4) wherein the mono-alkylated diamine is represented by the structure: 
	
    PNG
    media_image7.png
    162
    568
    media_image7.png
    Greyscale

1 and R2 is H or CH3; and wherein A is a C1-C10 alkyl (paragraphs 0008-0009 & 0025-0026: A is C4 alkyl); and 
(5) wherein the mono-alkylated diamine is selected from the group consisting of: 32i) mono-alkylated 4,4'-methylenebis(cyclohexylamine) represented by the structure:  
	
    PNG
    media_image8.png
    107
    537
    media_image8.png
    Greyscale

wherein A is a C1-C10 alkyl (paragraphs 0008 & 0025: A is C4 alkyl); and ii) mono-alkylated 2,2'-dimethyl-4,4'-methylenebis(cyclohexylamine) represented by the structure:   
	
    PNG
    media_image9.png
    162
    571
    media_image9.png
    Greyscale

wherein A is a C1-C10 alkyl (paragraphs 0009 & 0026: A is C4 alkyl).
Wu et al. use these amines as curing agents in polyurethane-based or polyurea-based compositions (see Abstract; paragraphs 0018-0019).  They fail to disclose: (1, 4, 5, 8 & 11-14) an epoxy resin system comprising an epoxy resin and the mono-alkylated diamine; and (16) use of the monoalkylated diamines as hardeners for epoxy resins.
Larson et al. disclose a similar methylene-bridged bicyclic alkylated diamine (see “N-monoalkyl diaminodiphenyl methanes” in column 2, lines 30-33), which is also used as a curing agent in polyurethane-based compositions (see column 1, lines 11-13 & 49-66).  Sundholm establishes that the diamine of Larson et al. is also recognized in the art as a suitable hardener for epoxy resins (see column 2, line 16 through column 3, line 2; see also Examples III, IV & VII).  These include: (1, 4, 5, 14 & 16) epoxy resin systems (see column 1, lines 13-68) comprising an epoxy resin (see column 1, lines 25-55) and the mono-alkylated diamine (see column 2, line 16 (8) wherein the epoxy resin system comprises at least 20% by weight of the mono-alkylated diamine, based on the total weight of curing agents (see Examples III & IV); (11) wherein the epoxy resin component comprises at least one glycidyl ether selected from a group including of glycidyl ethers of 2,2-bis- (4-hydroxyphenyl)-propane (see column 1, lines 42-50); (12) wherein the epoxy resin component comprises at least one diglycidyl ether of a dihydric phenol of the following structure:  
	
    PNG
    media_image1.png
    91
    559
    media_image1.png
    Greyscale

wherein m is 0 to 25 and R is a divalent hydrocarbon radical (see column 1, lines 42-50; see also column 6, lines 28-34); and (13) wherein the epoxy resin component comprises at least one member selected from a group including vinylcyclohexene diepoxides (see column 1, lines 50-55).  In light of this, the skilled artisan would have expected the mono-alkylated diamines of Wu et al. to also be suitable as hardeners in epoxy resin systems.  This is because the materials of Wu et al. and {Larson et al. and Sundholm} feature the same reactive amine functional groups and a similar methylene-bridged bicyclic structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mono-alkylated diamines of Wu et al. as hardeners in epoxy resin systems because: (a) Wu et al. use their mono-alkylated diamines as curing agents in polyurethane-based or polyurea-based compositions; (b) Larson et al. disclose a similar methylene-bridged bicyclic alkylated diamine, which is also used as a curing agent in polyurethane-based compositions; (c) Sundholm establishes that the diamine of Larson et al. is also recognized in the art as a suitable hardener for epoxy resins; and (d) in light of this, the skilled artisan would have expected the mono-alkylated diamines of Wu et al. to also be suitable 
Regarding claims 9 and 10, the combined teachings of Wu et al., Larson et al., and Sundholm are as set forth above and incorporated herein.  They fail to explicitly disclose: (9) wherein the epoxy resin system further comprises a second amine selected from the group consisting of primary amines and secondary amines; and (10) wherein the second amine component comprises one or more amine compounds selected from the group consisting of polyether amines, polyether polyamines, saturated aliphatic ring diamines, linear aliphatic amines, cycloaliphatic amines, polycycloaliphatic amines and aromatic amines.  Rather, the supporting teachings of Sundholm disclose that the mono-alkylated diamines can be combined with other curing agents (see column 8, lines 12-17).  The supporting teachings of Sundholm also establish that the instantly claimed amines are recognized in the art as suitable curing agents for epoxy resin systems (see column 1, line 64 through column 2, line 3).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy resin system resulting from the combined teachings of Wu et al., Larson et al., and Sundholm with the instantly claimed “second amine” because: (a) the supporting teachings of Sundholm disclose that the mono-alkylated diamines can be combined with other curing agents; (b) the supporting teachings of Sundholm also establish that the instantly claimed amines are recognized in the art as suitable curing agents for epoxy resin systems; and (c) it has been found that the selection of a known prima facie obviousness determination.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (DE 10 2011 113395 A1).
Regarding claims 9 and 10, the teachings of Wu et al. are as set forth above and incorporated herein.  They fail to explicitly disclose an embodiment: (9) wherein the epoxy resin system further comprises a second amine selected from the group consisting of primary amines and secondary amines; and (10) wherein the second amine component comprises one or more amine compounds selected from the group consisting of polyether amines, polyether polyamines, saturated aliphatic ring diamines, linear aliphatic amines, cycloaliphatic amines, polycycloaliphatic amines and aromatic amines.  Rather, they contemplate the use of a curing accelerator, including various amine-based materials (see paragraph 0016: see particularly dicyandiamide).  The use of these amine-based accelerators, particularly dicyandiamide, would had obviously satisfied the instantly claimed amine.  Furthermore, Wu et al. present multiple variations of their cycloaliphatic amine as equivalent hardeners (see paragraph 0006; claim 1).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy resin system of Wu et al. with the instantly claimed “second amine” because: (a) Wu et al. contemplate the use of a curing accelerator, including various amine-based materials; and (b) the use of these amine-based accelerators, particularly dicyandiamide, would had obviously satisfied the instantly claimed prima facie obvious.
Regarding claim 13, the teachings of Wu et al. are as set forth above and incorporated herein.  They fail to explicitly disclose an embodiment: (13) wherein the epoxy resin component comprises at least one member selected from the group consisting of: bis(3,4- epoxycyclohexylmethyl)oxalate, bis(3,4-epoxycyclohexylmethyl)adipate, bis(3,4-epoxy-6- methylcyclohexylmethyl)adipate, vinylcyclohexene diepoxides; limonene diepoxide; bis(3,4- epoxycyclohexylmethyl)pimelate; dicyclopentadiene diepoxide; 3,3-epoxycyclohexylmethyl- 3,4-epoxycyclohexane carboxylate, 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate; 3,3-epoxy-1-methylcyclohexyl-methyl-3,4-epoxy-1-methylcyclohexane carboxylate; 6-methyl-3,4-epoxycyclohexylmethylmethyl-6-methyl-3,4-epoxycyclohexane carboxylate; 3,4-epoxy-2-methylcyclohexyl-methyl-3,4-epoxy-3-methylcyclohexane carboxylate, and combinations thereof.  Rather, the general teachings of Wu et al. contemplate the use of various epoxy resins (see paragraphs 0014-0015).  These various epoxy resins include 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (see paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy resin system of Wu et al. with the instantly claimed epoxy resin because: (a) the general teachings of Wu et al. contemplate the use of various epoxy resins; and (b) these various epoxy resins include 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over A.G. Fur Forschung Un Patentverwertung (GB 1279525 A).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over A.G. Fur Forschung Un Patentverwertung (GB 1279525 A) in view of Sundholm (US Pat. No. 3,634,275).
Regarding claims 9 and 10, the teachings of the GB reference are as set forth above and incorporated herein.  The GB reference fails to explicitly disclose an embodiment: (9) wherein the epoxy resin system further comprises a second amine selected from the group consisting of primary amines and secondary amines; and (10) wherein the second amine component comprises one or more amine compounds selected from the group consisting of polyether amines, polyether polyamines, saturated aliphatic ring diamines, linear aliphatic amines, cycloaliphatic amines, polycycloaliphatic amines and aromatic amines.  Rather, it presents multiple variations of their amine, including aromatic amines and aliphatic amines, as equivalent hardeners (see page 1, lines 47-58; claim 1).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy resin system of the GB reference with the instantly claimed “second amine” because: (a) the GB reference presents multiple variations of their amine, including aromatic amines and aliphatic amines, as equivalent hardeners; and (b) it has been found that combining equivalents known for the same purpose is prima facie obvious.
Regarding claim 13, the teachings of the GB reference are as set forth above and incorporated herein.  The GB reference fails to disclose an embodiment: (13) wherein the epoxy resin component comprises at least one member selected from the group consisting of: bis(3,4- prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy resin system of the GB reference with the instantly claimed epoxy resin because: (a) the GB reference contemplates the use of epoxy compounds prepared by direct epoxidation of compounds containing more than one reactive double carbon bond per molecule; (b) the teachings of Sundholm demonstrate that polyepoxides formed by the epoxidation of 4-vinyl cyclohexene are recognized in the art a suitable epoxy resins to be hardened with alkylated amines; and (c) it has been found that the prima facie obviousness determination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lassila et al. (US Pat. No. 5,739,209) disclose a related amine and epoxy resin system.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 14, 2022